Defendant appeals from an order granting in part plaintiff’s motion for the examination of defendant before trial in order to frame a complaint. Order modified on the law and the facts by striking from the first ordering paragraph the words “ granted to the extent hereinafter provided and otherwise,” and by striking from said order everything following the word “ denied ” in said first ordering paragraph. As thus modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to appellant. Plaintiff has knowledge of the contract which he claims was made with defendant and has sufficient knowledge or information to enable him to state the facts constituting his cause of action and, therefore, the examination is unnecessary. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.